Title: C. W. F. Dumas to John Adams: A Translation, 9 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
The Hague, 9 February 1781

I have received and have seen with much satisfaction Congress’ great and good resolution of 5 October. Unfortunately it was published precipitously in the Gazette d’Amsterdam. Otherwise, I would have advised you to postpone its publication so that I could have written a more graceful démarche that you could have sent at once to an important liaison. I must now prepare a less graceful démarche as best I can, as you will see by the enclosed copy of a paper that accompanied my copy and translation of the said resolution. All of this is absolutely confidential. For our continued progress, it is necessary that I meet with you here or in Leyden. If you cannot leave Amsterdam, I will go to you if you order it. I have not seen the entire translation by the publisher at Amsterdam, but I did see an error on an essential point, which will make a bad impression.

I ask you, sir, to trust in my zeal for the American cause and for your personal success. Let us clearly understand that we cannot be too communicative about political matters with certain people whose own interests and jealousy will move publishers, as well as others, to take action. The one I preferred for this publication, when we have to do so secretly, is the publisher at Leyden, who deserves this preference over the proprietor of the Gazette d’Amsterdam because he has been an old and constant friend of the United States from the beginning, while the other is hardly so even now. Moreover, do not presume that my friendship for Mr. Luzac is my primary cause for concern in seeing this piece published prematurely. My regret is owing to a more important reason. This evening I am taking the copy and my translation to where you can guess from the paper enclosed. When we see each other, it will be necessary that we agree on a cipher.
The post is leaving, and it is impossible today to respond to your next to last letter.
Believe, sir, that I am with the most sincere respect and zeal, your very humble and very obedient servant

Dumas


Do not concern yourself with or complain to Mr. Cerisier about the defective translation, and do not ask that he correct it in the next issue. I have strong reasons, for both of us, for letting it be thought that the publication did not come from you.

